Citation Nr: 0000740	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for left medial nerve and 
left ulnar nerve neuropathy, and residuals of carpal tunnel 
release, both claimed as secondary to service-connected shell 
fragment wound residuals, left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to September 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

This case was remanded for additional development in March 
1998 and has been returned to the Board.  


FINDING OF FACT

The veteran's claim of entitlement to service connections for 
left medial nerve and left ulnar nerve neuropathy, and 
residuals of carpal tunnel release, both claimed as secondary 
to service-connected shell fragment wound residuals, left 
shoulder, is not supported by cognizable evidence showing 
that such a claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connections for 
left medial nerve and left ulnar nerve neuropathy, and 
residuals of carpal tunnel release, both claimed as secondary 
to service-connected shell fragment wound residuals, left 
shoulder, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers from numbness in the 
left hand and that this is secondary to his service-connected 
shell fragment wound residuals, left shoulder, Muscle Group 
III.  Service medical records reported that the veteran 
suffered a wound to the left shoulder due to a missile.  
There was no artery or nerve involvement.  Service medical 
records noted no complaint of or treatment for any disorder 
of the left hand or wrist, and no abnormality of the left 
hand or wrist was noted in his separation examination report.

The veteran received a VA examination in June 1970 in 
connection with his claim for service connection for his 
gunshot wound residuals.  The examination report reveals that 
the veteran's complaints included "when painting the brush 
slips from the fingers of my left hand and I get a feeling 
that my fingers go to sleep."  The examiner noted that the 
veteran had an equivocal decrease in pin-prick sensation of 
the first web space of the dorsal aspect of the left hand, 
and decidedly weaker left hand grip strength when compared to 
the right hand, even allowing for the veteran's right-
handedness.  The examiner further noted, however, that there 
was no evidence of any atrophy of the intrinsic muscles of 
the left hand.  The veteran did have "moderate difficulty in 
elevating the left arm against a moderate opposing force."  
The diagnosis was status gunshot wound left shoulder with 
mild weakness of upper extremity.  Service connection for 
residuals of wound, left shoulder, involving Muscle Group 
III, was granted in August 1970.  

VA treatment records from February to May 1988 noted that the 
veteran was seen for complaints of "numbness and tingling in 
the left arm, progressive for the past 10 to 12 years," 
worsening in the past two years, with pain in the left hand, 
and decreased grip strength.   He was diagnosed with left 
Carpal Tunnel Syndrome (CTS) and was treated with carpal 
tunnel release surgery.  The following month the numbness had 
resolved, but he complained of a "ball of fire" in the 
center of the palm of his left hand.  He was described as 
doing well and his incision was healing.  A June 1991 VA 
examination report noted that hand grip was equal 
bilaterally.  

The veteran received additional VA examinations in April 
1995.  The report from an examination of the hands, fingers 
and thumbs, indicated that the examiner was familiar with the 
veteran's medical history and was cognizant of the in-service 
gunshot wound injury.  The veteran complained of "a great 
deal of pain in using the arm," making it difficult for him 
to perform his job as a coal miner.  He indicated that the 
pain subsided with resting of the arm, although numbness in 
the fingers would persist.  Following examination of the 
veteran's left hand, the examiner made no diagnosis, but 
stated that a "moderate degree" of hypoesthesia was present 
over the median nerve distribution of the hand, that there 
was no functional impairment, and that the history and 
symptoms "suggest that he is suffering from residual carpal 
tunnel syndrome."  

The veteran next received an examination of the muscles.  On 
this occasion, while the examiner noted the veteran's 
complaints about his left hand, the examiner focused 
primarily on the service-connected gunshot wound residuals to 
the left shoulder.  The examiner's diagnoses were old bullet 
injury, left shoulder, and possibility of nerve damage.  It 
is unclear whether the latter referred to nerve damage 
involving the shoulder or the hand.  Both examination reports 
indicated that the results of nerve conduction studies were 
pending.  These were conducted in May 1995.  The veteran 
reported that he still had pain, numbness and weakness in the 
left hand, although this was better than prior to his carpal 
tunnel release surgery.  He was diagnosed with left CTS and 
left ulnar nerve entrapment across the elbow.  

An August 1996 VA peripheral nerves examination noted that 
the veteran complained of pain in the left arm and hand with 
increasing discomfort and associated numbness, particularly 
in the fingers.  The diagnoses were left median neuropathy 
residual to a status post carpal tunnel release for CTS of 
the left wrist, and left ulnar neuropathy due to entrapment 
at the elbow.  

This case was remanded for additional development in March 
1998, to include an additional VA examination.  The examiner 
was requested to examine the claims folder and to offer an 
opinion on whether it was at least as likely as not that any 
nerve impairment of the left hand and elbow was related to 
damage occasioned by the gunshot wound to the left shoulder 
in service.  The requested VA examination was conducted in 
July 1998.  The examiner's impression was that the veteran 
had left ulnar neuropathy, "most probably related to 
compression injury to the left ulnar nerve at the elbow," 
and CTS, left, related to compression neuropathy of the 
median nerve at the wrist.  The examiner's opinion was that 
"the findings demonstrated on neurological examination are 
not felt related to the patient's history of gunshot wound to 
the left shoulder."

The veteran received another VA examination in January 1999, 
in connection with his claim for an increased evaluation for 
his service-connected gunshot wound to the left shoulder.  
The examiner's assessment was shell fragment wound to the 
left upper extremity and CTS, left, per patient report.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Regulations further 
provide that service connection shall be granted for any 
disability which is proximately due to, the result of, or for 
the degree of aggravation caused by a service connected 
disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

While the veteran has presented competent evidence of current 
disorders diagnosed as left median neuropathy and CTS of the 
left wrist, and left ulnar neuropathy, there is no competent 
evidence of a nexus between his neurological disorders and 
either service, or a service-connected disorder.  The only 
medical evidence that addresses such a link consists of the 
opinion offered in the July 1998 VA examination report, which 
stated that the neurological findings were not related to the 
veteran's gunshot wound.  The only evidence presented by the 
veteran that tends to show a connection between either 
service or his service-connected gunshot wound residuals of 
the left shoulder, and his current left wrist and elbow 
disorders, are his own statements.  However, as a layperson, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
now of record fails to show that neurological disorders of 
the left hand, wrist, and elbow, are related to service, or 
to a service-connected disability.  Thus, this claim may not 
be considered well grounded.  38 U.S.C.A. § 5107(a).  Since 
the claim is not well grounded, it must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390; (1995).  

The Board is cognizant of the fact that, in its March 1998 
remand, the Board did not ask the VA examiner to address the 
issue of whether the current neurological disorders are 
aggravated by the service-connected gunshot wound residuals 
to the left shoulder, in accordance with Allen, 7 Vet. 
App. at 448.  The Board notes, however, that since the 
veteran's claim is not well grounded, VA cannot undertake to 
assist the veteran in developing facts pertinent to his 
claim.  Morton v. West, 12 Vet. App. 477, 485-86 (1999).




ORDER

Service connection for left medial nerve and left ulnar nerve 
neuropathy, and residuals of carpal tunnel release, both 
claimed as secondary to service-connected shell fragment 
wound residuals, left shoulder, is denied.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

